DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-
Claims 1, 4, 11-12, and 14-15 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over  Rowell, WO 2012/037481 A1.
Rowel teaches an acetylated wood fiber suitable for making wood products, said acetylated fibers having a moisture content falling within the claimed range, i.e., chip moisture content from 2-10 % by weight; see abstract, page 2 lines 1-6 and on examples 1 and 2 on page 3, line 15 through page 4, line  20.  Rowell teaches that the fiber can be used to make medium density fiberboard, e.g., page 5, lines 7-10. Rowel also teaches that the acetylation can be done in a refiner and the refiner can be pressurized; see page 2, lines 12-14, and thus the acetylated fibers are pressurized. Note that results shown in the tables are obtained at the equilibrium moisture content (EMC), not that the moisture at the refiner was at the EMC, since  explicitly teaches moisture content at the refiner between 2 to 10% and said range were explicitly used in examples 1 and 2.
Note that the final product, i.e. the wood product formed by the use of the acetylated fibers would be the same or at the very least very similar, since it would have the same amount of acetylated fibers and the moisture content would be the same.
In the event any differences can be shown for the product -by-process claims 1, 4 and 11-12 and 14-16 as opposed to the product taught by the reference Rowell such differences would have been obvious to one of ordinary skill in the art as routine modification of the product in the absence of a showing unexpected results, see In re Thorpe, 227 USPQ 964 (CAFC 1985). The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
As the afore mentioned claims are product by process claims, it is deemed that "[A]ny difference imparted by the product by process claims would have been obvious to one having ordinary skill in the art at the time the invention was made because where the examiner has found a substantially similar product as in the applied prior art  the burden of proof is shifted to the applicants to establish that their product is patentably distinct, ..." In re Brown, 173 U.S.P.Q. 685, and In re Fessmann, 180 U.S.P.Q. 324.  Further, "[P]rocess limitations are significant only to the extent that they distinguish the claimed product over the prior art product." In re Luck, 177 U.S.P.Q. 523 (1973).
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowell in view of Hirano et al., (hereafter Hirano’326), US Patent No. 6,632,326.
The primary references teach the making of a fiberboard using acetylated wood fibers with moisture content falling within the claimed range, but they fail to teach the use of MDI resins as the binder in the fiberboard. However, the use of MDI resins is well known in the art as MDF binders and actually replacing urea formaldehyde resins for environmental concerns and thus the substitution of the phenolic resins taught by the primary references with MDI resins would have been obvious to one of ordinary skill in the art. Moreover, Hirano’326 teaches that within the resins, including the phenolic resins used by the primary references, the MDI resins were preferred due to its excellent adhesion; see column 4, lines 37-44. Therefore, using the MDI resins as suggested by Hirano’326 as the primary references binders would have been obvious to one of ordinary skill in the art in order to obtain the advantages discussed above. Note also that it has been held that “[W]here two equivalents are interchangeable for their desired function, substitution would have been obvious and thus, express suggestion of desirability of the substitution of one for the other is unnecessary.” In re Fout 675 F. 2d 297, 213 USPQ 532 (CCPA 1982); In re Siebentritt, 372 F.2d 566, 152 USPQ 618 (CCPA 1967).
Response to Arguments
Applicants argue that the reference teaches moisture content preferably in the range between 2% to 5% that are outside the claimed range. The arguments are not convincing, because Rowel teaches and exemplifies moisture content between 2% to 10%; see examples 1 and 2. Note that results shown in the tables are obtained at the equilibrium moisture content (EMC), not that the moisture at the refiner was at the EMC, since  explicitly teaches moisture content at the refiner between 2 to 10% and said range were explicitly used in examples 3 and 4. Moreover, a reference is not evaluated by its preferred embodiment, but for what it teaches to one of ordinary skill in the art. It has been held that “[R]eferences are not limited to preferred embodiments.” In re Boe, 148 USPQ 507 (CCPA 1966). Also, it has been held that all the disclosure in a reference must be evaluated for what they fairly teach one of ordinary skill in the art. In re Smith, 32 CCPA 959, 148 F.2d 351, 65 USPQ 167; In re Nehrenberg, 47 CCPA 1159, 280 F.2d 161, 126 USPQ 383; and in In re Watanabe, 50 CCPA 1175, 315 F.2d 924, 137 USPQ 350.

With regard to the Affidavit/Declaration filed on March 05, 2020, while it shows that bond strength is greater at the claimed moisture content, it seems that it is an obvious optimization of the moisture vs bond strength and does not explain why that would be unexpected. This is especially true when the reference(s), see above, seems to teach that moisture content within the claimed range would give better stability, i.e., bonding strength consequence, and less fungus attack. The affidavit/declaration would be re-evaluated after the response of the obviousness discussed. While the unexpected results can be considered for the process, the reference actually teaches moisture content within the range and there is no sufficient evidence that the products would be any different, since the products have not been compared, i.e., the prior art as shown on examples 1 and 2, with the products of the present application. 
Applicants also argue that the combination of reference applied to claim 3 is improper because the secondary reference does not teach the moisture content as claimed. The arguments are not convincing, because the secondary reference was cited just for the specific teaching of the resin used and its advantages. Note that it has been held that “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Acetylated Wood Fibers.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE A FORTUNA/Primary Examiner, Art Unit 1741                                                                                                                                                                                            


JAF